--------------------------------------------------------------------------------

GUARANTEE

This Guarantee dated as of March 8, 2004 made by TSI MEDICAL CORP. (the
“Guarantor”) to and in favour of THE CHARLES F. WHITE CORPORATION (the “Lender”)
as lender under the Loan Agreement hereinafter referred to.

WHEREAS:

A.     
689158 B.C. Ltd. (the “Borrower”) has entered into a loan agreement with the
Lender dated as of the date hereof (as such agreement may at any time or from
time tot time be amended, supplemented, extended or otherwise modified or
restated, the “Loan Agreement”) pursuant to which a loan in the principal amount
of US$500,000 is being advanced by the Lender to the Borrower (the “Loan”).
    B.     
It is a condition of the advance of the Loan by the lender to the Borrower that
the Guarantor execute and deliver this guarantee to and in favour of the Lender
as collateral security for the payment and performance of the Guaranteed
Obligations (as hereinafter defined).

NOW THEREFORE WITNESSETH that in consideration of the payment of the sum of
$1.00 in lawful money of Canada by the Lender to the Guarantor and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Guarantor herby covenants, declares and agrees as follows:

1.     
Guarantee. The Guarantor hereby irrevocably and unconditionally guarantees the
due and punctual performance and payment to the Lender, whether at stated
maturity, by acceleration or otherwise, of all obligations of the Borrower to
the Lender, now or hereafter existing under or pursuant to the Loan Agreement,
whether for principal, interest, bonus, fees, expenses, indemnity or otherwise,
and any and all out-of-pocket expenses (including counsel fees and disbursements
on a solicitor and own client basis) incurred by the Lender in enforcing any of
its rights under this guarantee (such obligations being herein called the
“Guaranteed Obligations”)
  2.     
Absolute Liability. The Guarantor guarantees that the Guaranteed Obligations
will be paid and performed strictly in accordance with the terms of the Loan
Agreement. The liability of the Guarantor under this guarantee shall be absolute
and unconditional irrespective of:
   
a.     
the lack of validity or enforceability of any terms of the Loan Agreement or any
security granted to the Lender by the Borrower or any other person or persons
pursuant to the terms of the Loan Agreement;
   
b.     
any consent by the Borrower or any other person as to the amount of the
Guaranteed Obligations or the validity or enforceability of any terms of the
Loan Agreement;
   
c.     
any defence, counter-claim or right of set-off available to the Borrower;
   
d.     
any extension of the time or times for payment of the Guaranteed Obligations or
any other indulgences the Lender may grant to the Borrower;
   
e.     
any dealings with the security which the Lender holds or may hold pursuant to
the terms and conditions of the Loan Agreement, including the taking and giving
up of securities, the accepting of compositions and the granting of releases and
discharges;


--------------------------------------------------------------------------------


  f.     
the assignment of all or any part of the benefits of this guarantee;
    g.     
any modification or amendment of or supplement to the Guaranteed Obligations or
the Loan Agreement, including, without limitation, any assignment or assumption
of the commitment or commitments of the Lender under the Loan Agreement and any
increase or decrease in the principal, the rates of interest or other amounts
payable under the Loan Agreement; or
    h.     
any other circumstances which might otherwise constituted a defence available to
or a discharge of a guarantor, the Borrower or any other person in respect of
the Guaranteed Obligations, or of the Guarantor in respect to this guarantee.


3.     
Remedies. The Guarantor agrees that the Lender shall not be bound to seek or
exhaust its recourses against the Borrower or any other person or to realize on
any security it may hold in respect of the Guaranteed Obligations before being
entitled to payment hereunder. Should the Lender elect to realize on any
security it may hold, either before, concurrently with our after demand for
payment under this guarantee, the Guarantor shall have no right of discussion or
division.
  4.     
Amount of Guaranteed Obligations. Any account settled or stated by or between
the Lender and the Borrower or, if any such account has not been so settled or
stated immediately before demand for payment under this guarantee, any account
thereafter stated by the Lender shall, in the absence of demonstrated error, be
accepted by the Guarantor as conclusive evidence of the amount of the Guaranteed
Obligations which at the date of the account so settled or stated is due by the
Borrower to the Lender or remains unpaid by the Borrower to the Lender.
  5.     
Payment on Demand. The Guarantor shall make payment to the Lender of the amount
of the Guaranteed Obligations forthwith after demand therefore is made in
writing to it, and such demand shall be deemed to have been effectively made
when an envelope containing such demand addressed to the Guarantor at: 810 Peace
Portal Drive, Suite 202, Blaine, Washington 98230, Attention: ________________ ,
is personally delivered to such address or is deposited, postage prepaid and
registered, in any post office within or outside Canada. The indebtedness of the
Guarantor hereunder shall bear interest from the date of such demand to the date
of payment thereof in full at the rate or rates of interest applicable to the
Guaranteed Obligations under and calculated in the manner provided in the Loan
Agreement.
  6.     
Subrogation and Repayment. Upon receipt by the Lender of any payments on account
of liability under this guarantee, whether by realization on security or
otherwise, the Guarantor shall not be entitled to claim repayment against the
Borrower until the Lender’s claims against the Borrower in respect of the
Guaranteed Obligations have been repaid in full. In the case of the liquidation,
winding-up or bankruptcy of the Borrower (whether voluntary or compulsory) or in
the event that the Borrower shall make a bulk sale of any of the Borrower’s
assets within the provisions of any bulk sales legislation or any composition
with creditors or scheme of arrangement, the Lender shall have the right to rank
in priority to the Guarantor for its full claims in respect of the Guaranteed
Obligations and receive all dividends or other payments in respect thereof until
its claims in respect of the Guaranteed Obligations have been paid in full, and
the Guarantor shall continue to be liable, less any payments made by or on
behalf of the Guarantor, for any balance which may be owing to the Lender by the
Borrower. In the event of the valuation by the Lender of any of its security or
the retention thereof by the Lender or both, such valuation or retention, or
both, shall not, as between the Lender and the Guarantor, be considered as a
purchase of such security, or as payment or satisfaction or reduction of the
Guaranteed Obligations or any part thereof. If any amount shall be paid to the
Guarantor on account of any subrogation rights at any time when all the
Guaranteed Obligations shall not have been paid in full, such amount shall be
held in trust for the benefit of the Lender and shall forthwith be paid to the
Lender to be credited and applied upon the Guaranteed Obligations, whether
matured or unmatured.


--------------------------------------------------------------------------------

7.      Assignment and Postponement.      
(1)     
All obligations, liabilities and indebtedness of the Borrower to the Guarantor
of any nature whatsoever, and all security therefore, (the “Subject
Indebtedness”) are hereby assigned and transferred to the Lender as continuing
and collateral security for the obligations of the Guarantor hereunder. The
Guarantor shall not assign the Subject Indebtedness or any part thereof to any
person other than the Lender or as permitted pursuant to the Loan Agreement.
     
(2)     
From and after demand by the Lender pursuant to Section 5 hereof, the Subject
Indebtedness shall be held in trust by the Guarantor for the Lender and shall be
collected, enforced or proved subject to and for the purposes of this guarantee,
and any payments received by the Guarantor in respect thereof shall be
segregated from other funds and property held by the Guarantor and forthwith
paid over to the Lender on account of the Guaranteed Obligations.
     
(3)     
From and after demand by the Lender pursuant to Section 5 hereof, the Lender
shall be entitled to receive payment of the Guaranteed Obligations in full
before the Guarantor shall be entitled to receive any payment on account of the
Subject Indebtedness. The Subject Indebtedness shall not be released or
withdrawn by the Guarantor unless the Lender’s written consent to such release
or withdrawal is first obtained, and the Guarantor shall not permit the
prescription of the Subject Indebtedness by any stature of limitations or ask
for or obtain any security or negotiable paper for or other evidence of the
Subject Indebtedness except for the purpose of delivering the same to the
Lender.
  8.     
No Prejudice to the Lender. The Lender shall not be prejudiced in any way in the
right to enforce any provision of this guarantee by any act or failure to act on
the part of the Borrower. The Lender may, at any time and from time to time,
without any consent of or notice to the Guarantor and without impairing or
releasing the Guarantor from its obligations hereunder:
   
a.
change the manner, place or terms of payment or change or extend time of payment
of, or renew or alter, the Guaranteed Obligations;    
b.
release anyone liable in any manner under or in respect of the Guaranteed
Obligations;    
c.
exercise or refrain from exercising any rights against the Borrower or the
Guarantor or any other person; and    
d.
apply to the Guaranteed Obligations any sums from time to time received.   9.   
 
Rights of Set-Off. To the fullest extent permitted by law, the Guarantor shall
make all payments hereunder without regard to any defence, counter-claim or
right of set-off available to it. Upon the making of a demand for payment
hereunder, the Lender is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set-off and apply any deposits (general
or special, time or demand, provisional or final) at any time held or other
indebtedness at any time owing by the Lender to or for the credit or the account
of the Guarantor against the Guaranteed Obligations and other amounts due to the
Lender hereunder irrespective of whether or not the Lender shall have made any
demand under this guarantee and although such Guaranteed Obligation and other
amounts may be contingent and unmatured. The rights of the Lender under this
Section 9 are in addition, without prejudice and supplemental to any other
rights and remedies (including, without limitation, other rights of set-off)
which the Lender may have.


--------------------------------------------------------------------------------


10.     
No Recourse. Any right of subrogation acquired by the Guarantor by reason of
payment under or pursuant to this guarantee shall not be exercised until the
Guaranteed Obligations and other amounts due to the Lender hereunder have been
paid or repaid in full to the Lender, and shall be no greater than the right
held by the Lender and the Guarantor shall have no recourse against the Lender
for any invalidity, non- perfection or unenforceability of any security held by
the Lender or any irregularity or defect in the manner or procedure by which the
Lender realizes on such security.
  11.     
Continuing Guarantee. This guarantee shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Guaranteed Obligations is rescinded or must otherwise be returned by the Lender
upon the insolvency, bankruptcy or reorganization of the Borrower or otherwise,
all as though such payment had not been made.
  12.     
Supplemental Security. This guarantee is in addition, without prejudice and
supplemental to all other guarantees and securities held, or which may hereafter
be held, by or for the Lender.
  13.     
Representations.
   
(1)     
The Guarantor represents and warrants that:
     
a.     
it is a corporation duly incorporated and organized and is validly subsisting
and in good standing under the laws of Nevada and is duly qualified as a foreign
or extra-provincial corporation, as the case may be, and is in good standing, in
all jurisdictions where the Guarantor carries on business;
     
b.     
has full corporate right, power and authority to enter into and perform its
obligations under this guarantee and any security given in respect hereof, and
has full corporate right, power and authority to own and operate its properties
and to carry on its business as now conducted;
     
c.     
all representations and warranties of the Borrower in the Loan Agreement are
true and correct as at the date hereof; and
     
d.     
the Borrower has compiled with all covenants contained in the Loan Agreement and
there exists no Default or Event of Default (as such terms are defined in the
Loan Agreement) which is continuing on the date hereof.
   
(2)     
The execution and delivery by it of this guarantee has been duly authorized by
all necessary action by the Guarantor.
  14.     
Interest Act (Canada). For purposes of the Interest Act (Canada), the Guarantor
hereby acknowledges tat the rate or rates of interests applicable to the
Guaranteed Obligations shall be computed and shall be paid at the times and in
the manner set froth in the Loan Agreement.
  15.     
Governing Law. This guarantee shall be governed by and constructed in accordance
with the laws of the Province of British Columbia and the laws of Canada
applicable therein and shall be treated in all respects as a British Columbia
contract.
  16.     
Successors, etc. This guarantee shall extend to and enure to the benefit of the
Lender and its successors and assigns and shall be binding upon the Guarantor
and its successors and permitted assigns. This guarantee shall not be assigned
by the Guarantor without the Lender’s written consent. All rights of the Lender
hereunder shall be assignable in accordance with the terms of the Loan
Agreement.


--------------------------------------------------------------------------------


17.     
Notices. All notices, requests, demands, directions and communications
(“notices”) hereunder shall be sent by telecopy or similar means of recorded
communication or hand delivery or registered mail, and shall be effective when
hand delivered or, in the case of telecopy or similar means of recorded
communication, when received. All notices shall be given to the Lender at its
principal office as show in the Loan Agreement and to the Guarantor at the
address referred to in Section 5 hereof, or otherwise in accordance with any
unrevoked written direction of the Guarantor to the Lender at its principal
office as to a change of address, given in accordance with this Section 14.
  18.     
Attornment/Service. The Guarantor hereby irrevocably submits to the jurisdiction
of any British Columbia court in any action or proceeding arising out of or
relating to this guarantee, and hereby irrevocably agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
British Columbia court. The Guarantor hereby irrevocably appoints the Borrower
at its principal office and to the attention of the officer shown on the
signature pages of the Loan Agreement as its agent to receive on behalf of the
Guarantor service of copies of the summons and complaint and any other process
which may be served in any such action or proceeding. Such service may be made
by delivering a copy of such process to the Guarantor in care of such agent and
the Guarantor herby irrevocably authorizes and directs such agent to accept such
service on its behalf. As an alternative method of service, the Guarantor also
irrevocably consents to the service of any process in any such action or
proceeding by the mailing of copies of such process to the Guarantor at the
address referred to in Section 5 hereof, or at such other address as it on its
own behalf may direct. The Guarantor agrees that a final judgement in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgement or in any other manner provided by law.
Nothing in this Section shall affect the right of the Lender to serve legal
process in any other manner permitted by law or affect the right of the Lender
to bring any action or proceeding against the Guarantor or its property in the
courts of other jurisdictions.
  19.     
Acknowledgement of Receipt/Waiver. The Guarantor acknowledges receipt of an
executed copy of this guarantee and the Loan Agreement. The Guarantor waives, to
the extent permitted by law, the right to receive a copy of any financing
statement, financing change statement or verification statement registered with
or issued by any personal property registry or other official body in connection
with this guarantee.
   
IN WITNESS WHEREOF the Guarantor has duly executed this guarantee and affixed
its seal under the hands of its proper officers duly authorized for the purpose
thereof as of the date first above written.


  Per:         /s/  Derek R. Van Laare      Authorized Signatory         Per: 
        /s/  Harold Moll      Authorized Signatory


--------------------------------------------------------------------------------